

EXHIBIT 10.1


--------------------------------------------------------------------------------

Published CUSIP number: [_______]
CREDIT AGREEMENT

DATED AS OF May 7, 2014

AMONG


PORTLAND GENERAL ELECTRIC COMPANY,


THE LENDERS,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A.
AND
U.S. BANK NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS,


WELLS FARGO SECURITIES, LLC,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER























--------------------------------------------------------------------------------




CHAR1\1355165v12

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I. DEFINITIONS     1
Article II. THE CREDITS    11
2.1
The Term Loans.    11

2.2
Procedure for Term Loans.    12

2.3
Optional Principal Payments.    13

2.4
Changes in Interest Rate, etc.    13

2.5
Rates Applicable After Default.    13

2.6
Method of Payment.    13

2.7
Evidence of Indebtedness; Recordkeeping.    14

2.8
Telephonic Notices.    14

2.9
Interest Payment Dates; Interest Basis.    14

2.10
Notification of Loans, Interest Rates and Prepayments.    15

2.11
Lending Installations.    15

2.12
Non-Receipt of Funds by the Agent.    15

2.13
Replacement of Lender.    15

2.14
Defaulting Lenders.    16

Article III. YIELD PROTECTION; TAXES    17
3.1
Yield Protection.    17

3.2
Changes in Capital Adequacy Regulations.    17

3.3
Availability of Types of Loans.    17

3.4
Funding Indemnification.    18

3.5
Taxes.    18

3.6
Lender Statements; Survival of Indemnity.    20

Article IV. CONDITIONS PRECEDENT    21
4.1
Effectiveness.    21

4.2
Each Loan.    22

Article V. REPRESENTATIONS AND WARRANTIES    22
5.1
Corporate Existence.    22

5.2
Litigation and Contingent Obligations.    22

5.3
No Breach.    22

5.4
Corporate Action.    23

5.5
Approvals.    23

5.6
Use of Loans.    23

5.7
ERISA.    23

5.8
Taxes.    23

5.9
Subsidiaries.    24

5.10
No Material Adverse Change.    24

5.11
Financial Statements.    24

5.12
No Material Misstatements.    24

5.13
Properties.    24

5.14
Environmental Matters.    25

5.15
Investment Company Act.    25

5.16
Anti-Terrorism; Anti-Money Laundering.    25

Article VI. COVENANTS    25
6.1
Preservation of Existence and Business.    25

6.2
Preservation of Property.    25


CHAR1\1355165v12

--------------------------------------------------------------------------------



6.3
Payment of Taxes.    25

6.4
Compliance with Applicable Laws and Contracts.    26

6.5
Preservation of Loan Document Enforceability.    26

6.6
Insurance.    26

6.7
Use of Proceeds.    26

6.8
Visits, Inspections and Discussions.    26

6.9
Information to Be Furnished.    27

6.10
Liens.    28

6.11
Indebtedness to Capitalization Ratio.    30

6.12
Merger or Consolidation.    30

6.13
Disposition of Assets.    30

Article VII. DEFAULTS    30
Article VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    32
8.1
Acceleration.    32

8.2
Amendments.    32

8.3
Preservation of Rights.    33

Article IX. GENERAL PROVISIONS    33
9.1
Survival of Representations.    33

9.2
Governmental Regulation.    33

9.3
Headings.    33

9.4
Entire Agreement.    33

9.5
Several Obligations; Benefits of this Agreement.    33

9.6
Expenses; Indemnification.    34

9.7
Numbers of Documents.    34

9.8
Accounting.    34

9.9
Severability of Provisions.    34

9.10
Nonliability of Lenders.    35

9.11
Confidentiality.    35

9.12
Nonreliance.    36

9.13
No Advisory or Fiduciary Relationship.    36

9.14
USA PATRIOT ACT NOTIFICATION.    36

Article X. THE AGENT    36
10.1
Appointment; Nature of Relationship.    36

10.2
Powers.    37

10.3
General Immunity.    37

10.4
Responsibility for Loans, Recitals, etc.    37

10.5
Action on Instructions of Lenders.    37

10.6
Employment of Agents and Counsel.    38

10.7
Reliance on Documents; Counsel.    38

10.8
Agent’s Reimbursement and Indemnification.    38

10.9
Notice of Default.    38

10.10
Rights as a Lender.    38

10.11
Lender Credit Decision.    39

10.12
Successor Agent.    39

10.13
Delegation to Affiliates.    39

10.14
Other Agents.    39

Article XI. SETOFF; RATABLE PAYMENTS    40
11.1
Setoff.    40

11.2
Ratable Payments.    40


ii
CHAR1\1355165v12

--------------------------------------------------------------------------------



Article XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    40
12.1
Successors and Assigns.    40

12.2
Participations.    41

12.3
Assignments.    41

12.4
Dissemination of Information.    44

12.5
Tax Treatment.    44

12.6
Designation of SPVs.    44

Article XIII. NOTICES    45
13.1
Notices.    45

13.2
Change of Address.    46

Article XIV. COUNTERPARTS    46
Article XV. CHOICE OF LAW; CONSENT TO JURISDICTION    46
15.1
CHOICE OF LAW.    46

15.2
CONSENT TO JURISDICTION.    46







SCHEDULES
SCHEDULE 2
COMMITMENTS

SCHEDULE 3
INDEBTEDNESS EXCEPTIONS

SCHEDULE 5.2
LITIGATION

SCHEDULE 5.9
SUBSIDIARIES

SCHEDULE 5.16
ANTI-TERRORISM; ANTI-MONEY LAUNDERING

SCHEDULE 13.1
NOTICE ADDRESSES



EXHIBITS
EXHIBIT A
FORM OF ASSIGNMENT AGREEMENT

EXHIBIT B
FORM OF OPINION OF BORROWER’S COUNSEL

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE

EXHIBIT D (1-4)
FORM OF NOTES

EXHIBIT E
FORM OF BORROWING NOTICE

EXHIBIT F
FORM OF CHANGE NOTICE




iii
CHAR1\1355165v12

--------------------------------------------------------------------------------



This CREDIT AGREEMENT, dated as of May 7, 2014, is among Portland General
Electric Company (the “Borrower”), the Lenders party hereto and Wells Fargo
Bank, National Association, as administrative agent for the Lenders.
The parties hereto agree as follows:
ARTICLE I.

DEFINITIONS
As used in this Agreement:
“Affected Lender” is defined in Section 2.13.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.
“Agent” means Wells Fargo, in its capacity as administrative agent for and
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Agent appointed pursuant to
Article X.
“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
in all Classes, as changed from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the date of this Agreement is THREE HUNDRED AND FIVE
MILLION DOLLARS ($305,000,000).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Credit Agreement, as amended or otherwise modified from
time to time.
“Agreement Accounting Principles” means United States generally accepted
accounting principles as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.11.
“Applicable Margin” means for any day a percentage rate per annum of 0.70%.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC and its successors, in its capacity
as sole lead arranger and sole book runner.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignee Group” means two or more assignees that are Affiliates of one another
or two or more Approved Funds managed by the same investment advisor.
“Assignment Agreement” means an Assignment Agreement in the form of Exhibit A.



CHAR1\1355165v12

--------------------------------------------------------------------------------



“Availability Period” shall mean the Term Loan A Availability Period, the Term
Loan B Availability Period, the Term Loan C Availability Period, or the Term
Loan D Availability Period, as applicable.
“Benefit Plan” of any Person, means, at any time, any employee benefit plan
(including a Multiemployer Benefit Plan), the funding requirements of which
(under Section 302 of ERISA or Section 412 of the Code) are, or at any time
within six years immediately preceding the time in question were, in whole or in
part, the responsibility of such Person.
“Borrower” is defined in the preamble.
“Borrowing Notice” is defined in Section 2.2(b).
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Term Loans, a day that is also a London Banking Day and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in California for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change Notice” is defined in Section 2.2(d).
“Class” means (a) when used with respect to Lenders, a reference to whether such
Lenders have Term Loan A Commitments, Term Loan B Commitments, Term Loan C
Commitments or Term Loan D Commitments, (b) when used with respect to
Commitments, a reference to whether such Commitments are Term Loan A
Commitments, Term Loan B Commitments, Term Loan C Commitments or Term Loan D
Commitments and (c) when used with respect to Loans, a reference to whether such
Loan is the Term Loan A, Term Loan B, Term Loan C, or Term Loan D.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.



2
CHAR1\1355165v12

--------------------------------------------------------------------------------



“Commitment” means, for each Lender, the Term Loan A Commitment of such Lender,
the Term Loan B Commitment of such Lender, the Term Loan C Commitment of such
Lender, and/or the Term Loan D Commitment of such Lender.
“Consolidated Indebtedness” means at any time all Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.
“Debt” means any liability that constitutes “debt” or “Debt” under Section
101(11) of the United States Bankruptcy Code or under the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any analogous applicable
law, rule or regulation, Governmental Approval, order, writ, injunction or
decree of any court or Governmental Authority.
“Default” means an event described in Article VII.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within three Business
Days of the date required to be funded by it hereunder, unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Agent, to confirm in writing to the Agent that it will
comply with its funding obligations (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy or similar debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Disclosure Documents” means (i) the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2013; (ii) the Borrower's Quarterly Report on Form
10-Q for the quarter ended March 31, 2014; and (iii) the Borrower’s reports on
Form 8-K since the date of the most recent Quarterly Report referred to in
clause (ii) and prior to the date hereof, in each case filed with the SEC.
“Dollar” and “$” mean lawful money of the United States.
“Effective Date” is defined in Section 4.1.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, injunctions, permits, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,
(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,

3
CHAR1\1355165v12

--------------------------------------------------------------------------------



distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean‑up or
other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any other Person, including
a Subsidiary or other Affiliate of such first Person, that is a member of any
group of organizations within the meaning of Code Sections 414(b), (c), (m) or
(o) of which such first Person is a member.
“Eurodollar Rate” means for the relevant Interest Period the sum of (a) the
quotient of (i) LIBOR for the relevant Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (A) taxes imposed on its overall net income, and
franchise taxes or gross revenue taxes in the nature of net income taxes,
including without limitation the Washington Business and Occupation Tax, the
Ohio Commercial Activity Tax and other similar taxes, by either (i) any
jurisdiction under the laws of which such Lender or the Agent is incorporated or
organized or (ii) the jurisdiction in which the Agent’s or such Lender’s
principal executive office or such Lender’s applicable Lending Installation is
located and (B) any U.S. federal withholding taxes imposed under FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Governmental Approval” means any authorization, consent, approval, license or
exception of, registration or filing with, or report or notice to, any
governmental unit.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).



4
CHAR1\1355165v12

--------------------------------------------------------------------------------



“Granting Lender” is defined in Section 12.6.
“Guaranty” of a Person means any agreement, undertaking or arrangement
(including, without limitation, any comfort letter, operating agreement, take or
pay contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership) by which such Person (i) assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, (ii) agrees to maintain the net worth or working capital or
other financial condition of any other Person, or (iii) otherwise assures any
creditor of such other Person against loss.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, bankers’ acceptances, or other
instruments, (v) obligations of such Person to purchase accounts, securities or
other Property arising out of or in connection with the sale of the same or
substantially similar accounts, securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person, (viii)
net liabilities under interest rate swap, exchange or cap agreements,
obligations or other liabilities with respect to accounts or notes, (ix) sale
and leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (x) other transactions which are the functional
equivalent, or take the place, of borrowing but which do not constitute a
liability on the consolidated balance sheet of such Person and (xi) Guaranties
of Indebtedness; provided that there shall be excluded from this definition (1)
(except for the purposes of Section 7.5) Interest Deferral Obligations up to an
amount outstanding at any one time equal to 15% of the amount described in
clause (a) of the definition of “Total Capitalization,” excluding in the
calculation thereof for the purposes of this proviso, however, preferred and
preference stock, and (2) the agreements listed on Schedule 3 and similar
agreements entered into for the operation and maintenance of power plants or the
purchase of power or transmission services (provided, for the avoidance of
doubt, that this Agreement shall not be deemed to be such an agreement as a
result of it being available to support collateral requirements under the
Borrower’s energy purchase and sale agreements).
“Interest Deferral Obligations” means obligations and guaranties related
thereto, which obligations and guaranties are junior and subordinated in all
respects to all amounts owing under the Loan Documents, that contain provisions
allowing the obligor to extend the interest payment period from time to time and
defer any interest payments (however denominated) due during such extended
interest payment period.
“Interest Period” means for each Term Loan, a period of one, two, three or six
months commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter, provided that
if there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. Notwithstanding any other
provision of this Agreement the Borrower may not select any Interest Period that
would extend beyond the Scheduled Termination Date.



5
CHAR1\1355165v12

--------------------------------------------------------------------------------



“Lender Funding Obligation” is defined in Section 12.6(a).
“Lenders” means the financial institutions from time to time parties hereto as
lenders, together with their respective successors and assigns.
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on Schedule
13.1 or otherwise selected by such Lender or the Agent pursuant to Section 2.11.
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Agent to be the arithmetic average of the rate per
annum at which deposits in Dollars would be offered by first class banks in the
London interbank market to the Agent at approximately 11:00 a.m. (London time)
two (2) London Banking Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period. Each calculation by the Agent
of LIBOR shall be conclusive and binding for all purposes, absent manifest
error.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, any Term Loan made by such Lender
pursuant to Article II.
“Loan Documents” means this Agreement and each Note.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” means margin stock as defined in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business or
financial condition of the Borrower and its Subsidiaries taken as a whole, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents against the
Borrower or the material rights or remedies of the Agent or the Lenders
thereunder, it being understood that if the Moody’s Rating and/or the S&P Rating
is downgraded to Baa3 or below or BBB- or below, respectively, such downgrade in
and of itself shall not constitute a Material Adverse Effect (but shall only
constitute a Material Adverse Effect if such downgrade results in a material
adverse effect of the type described in clause (i) or (ii) above).
“Material Indebtedness” is defined in Section 7.5.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.



6
CHAR1\1355165v12

--------------------------------------------------------------------------------



“Moody’s Rating” means at any time, the rating issued by Moody's Investors
Service, Inc. and then in effect with respect to the Borrower's senior unsecured
long-term debt securities without third-party credit enhancement.
“Mortgage” is defined in Section 6.10(v).
“Multiemployer Benefit Plan” means any Benefit Plan that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.
“Note” is defined in Section 2.7.
“Obligations” means all unpaid principal of and accrued and unpaid interest with
respect to any Loan and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Lenders or to any Lender, the Agent or any
indemnified party arising under the Loan Documents.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Agents” is defined in Section 10.14.
“Other Taxes” is defined in Section 3.5(ii).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
the aggregate principal amount of its Loans outstanding at such time.
“Participant Register” has the meaning specified in Section 12.2(c).
“Participants” is defined in Section 12.2(a).
“Payment Date” means the last Business Day of each March, June, September and
December.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Pro Rata Share” means, with respect to any Lender at any time, (a) with respect
to the applicable Class of Commitments at any time during the applicable
Availability Period (and, for purposes of clarification, prior to the funding of
the applicable Term Loan), the percentage of the aggregate Commitments in that
Class that is represented by such Lender’s Commitment and (b) with respect to
such Lender’s portion of the outstanding Loans in a Class at any time, the
percentage of the outstanding principal amount of such Class of Loans held by
such Lender at such time. The Pro Rata Share of a Lender shall be subject to
adjustment as provided in Section 2.14.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.
“Purchaser” means any Person that meets the requirements to be an assignee under
Sections 12.3(a)(iii) and (v) (subject to such consents, if any, as may be
required under Section 12.3(a)(iii)).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said

7
CHAR1\1355165v12

--------------------------------------------------------------------------------



Board of Governors relating to reserve requirements applicable to member banks
of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stock applicable to member banks of the Federal Reserve System.
“Required Lenders” means Lenders in the aggregate having more than 50% of the
sum of (a) any unfunded Aggregate Commitment and (b) the Aggregate Outstanding
Credit Exposure; provided, however, that if any Lender shall be a Defaulting
Lender at such time then there shall be excluded from the determination of
Required Lenders any unfunded Commitment and any Outstanding Credit Exposure of
such Lender at such time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“S&P Rating” means, at any time, the rating issued by Standard & Poor's
Financial Services LLC, a subsidiary of The McGraw‑Hill Companies, Inc. and then
in effect with respect to the Borrower's senior unsecured long-term debt
securities without third-party credit enhancement.


“SEC” means the Securities and Exchange Commission.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Scheduled Termination Date” means October 30, 2015.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of the
Borrower.



8
CHAR1\1355165v12

--------------------------------------------------------------------------------



“SPV” is defined in Section 12.6.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 25% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 25% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
“Tax-Free Debt” means Debt of the Borrower to a state, territory or possession
of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a letter of credit with respect to the principal of or interest on such
obligations.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
charges or withholdings imposed by or payable to any governmental or regulatory
authority or agency, and any and all liabilities with respect to the foregoing,
but excluding Excluded Taxes and Other Taxes.
“Term Loan A” is defined in Section 2.1(a).
“Term Loan A Availability Period” means the period from the Effective Date to
the earliest of (i) May 15, 2014 (or if such day is not a Business Day, then the
next succeeding Business Day) and (ii) the date of termination of the Term Loan
A Commitments pursuant to Section 8.1 or pursuant to any other term or provision
of this Agreement or any other Loan Document.
“Term Loan A Commitment” means, as to each Term Loan A Lender, its obligation to
make a portion of the Term Loan A to the Borrower pursuant to Section 2.1(a), in
the principal amount set forth opposite such Term Loan A Lender’s name on
Schedule 2, as such amounts may be adjusted from time to time in accordance with
this Agreement. The aggregate principal amount of the Term Loan A Commitments of
all the Term Loan A Lenders in effect on the Effective Date is SEVENTY-FIVE
MILLION DOLLARS ($75,000,000).
“Term Loan A Lender” means each Lender holding a Term Loan A Commitment.
“Term Loan A Note” is defined in Section 2.7(ii).
“Term Loan B” is defined in Section 2.1(b).
“Term Loan B Availability Period” means the period from the Effective Date to
the earliest of (i) May 31, 2014 (or if such day is not a Business Day, then the
next succeeding Business Day), (ii) the date

9
CHAR1\1355165v12

--------------------------------------------------------------------------------



on which the Term Loan A Availability Period expires if the Term Loan A has not
been drawn by such date and (iii) the date of termination of the Term Loan B
Commitments pursuant to Section 8.1 or pursuant to any other term or provision
of this Agreement or any other Loan Document.
“Term Loan B Commitment” means, as to each Term Loan B Lender, its obligation to
make a portion of the Term Loan B to the Borrower pursuant to Section 2.1(b), in
the principal amount set forth opposite such Term Loan B Lender’s name on
Schedule 2, as such amounts may be adjusted from time to time in accordance with
this Agreement. The aggregate principal amount of the Term Loan B Commitments of
all the Term Loan B Lenders in effect on the Effective Date is SEVENTY-FIVE
MILLION DOLLARS ($75,000,000).
“Term Loan B Lender” means each Lender holding a Term Loan B Commitment.
“Term Loan B Note” is defined in Section 2.7(ii).
“Term Loan C” is defined in Section 2.1(c).
“Term Loan C Availability Period” means the period from the Effective Date to
the earliest of (i) June 30, 2014 (or if such day is not a Business Day, then
the next succeeding Business Day), (ii) the date on which the Term Loan A
Availability Period or the Term Loan B Availability Period expires if the Term
Loan A or Term Loan B, as applicable, has not been drawn by such date and (iii)
the date of termination of the Term Loan C Commitments pursuant to Section 8.1
or pursuant to any other term or provision of this Agreement or any other Loan
Document.
“Term Loan C Commitment” means, as to each Term Loan C Lender, its obligation to
make a portion of the Term Loan C to the Borrower pursuant to Section 2.1(c), in
the principal amount set forth opposite such Term Loan C Lender’s name on
Schedule 2, as such amounts may be adjusted from time to time in accordance with
this Agreement. The aggregate principal amount of the Term Loan C Commitments of
all the Term Loan C Lenders in effect on the Effective Date is SEVENTY-FIVE
MILLION DOLLARS ($75,000,000).
“Term Loan C Lender” means each Lender holding a Term Loan C Commitment.
“Term Loan C Note” is defined in Section 2.7(ii).
“Term Loan D” is defined in Section 2.1(d).
“Term Loan D Availability Period” means the period from the Effective Date to
the earliest of (i) July 31, 2014 (or if such day is not a Business Day, then
the next succeeding Business Day), (ii) the date on which the Term Loan A
Availability Period, Term Loan B Availability Period or Term Loan C Availability
Period expires if the Term Loan A, Term Loan B or Term Loan C, as applicable,
has not been drawn by such date and (iii) the date of termination of the Term
Loan D Commitments pursuant to Section 8.1 or pursuant to any other term or
provision of this Agreement or any other Loan Document.
“Term Loan D Commitment” means, as to each Term Loan D Lender, its obligation to
make a portion of the Term Loan D to the Borrower pursuant to Section 2.1(d), in
the principal amount set forth opposite such Term Loan D Lender’s name on
Schedule 2, as such amounts may be adjusted from time to time in accordance with
this Agreement. The aggregate principal amount of the Term Loan D Commitments of
all the Term Loan D Lenders in effect on the Effective Date is EIGHTY MILLION
DOLLARS ($80,000,000).



10
CHAR1\1355165v12

--------------------------------------------------------------------------------



“Term Loan D Lender” means each Lender holding a Term Loan D Commitment.
“Term Loan D Note” is defined in Section 2.7(ii).
“Term Loan Funding Date” means the date of funding of a Term Loan, in each case,
which shall be a Business Day during the applicable Availability Period.
“Term Loans” means collectively, the Term Loan A, Term Loan B, Term Loan C and
Term Loan D, and “Term Loan” shall have a corresponding meaning.
“Total Capitalization” means, at any time, the sum of the following for the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with Agreement Accounting Principles (without duplication and excluding minority
interests in Subsidiaries):
(a)    a)    the amount of capital stock, including preferred and preference
stock (less cost of treasury shares), plus any amounts deducted from
stockholders’ equity as unearned compensation on the Borrower’s balance sheet,
plus (or minus in the case of a deficit) capital surplus and earned surplus, but
including current sinking fund obligations; plus
(b)    b)    the aggregate outstanding principal amount of Interest Deferral
Obligations excluded by the proviso in the definition of “Indebtedness”; plus
(c)    c)    the aggregate outstanding principal amount of all Consolidated
Indebtedness.
“Transferee” is defined in Section 12.4.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Wells Fargo” means Wells Fargo Bank, National Association.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II.
THE CREDITS
2.1    The Term Loans.
(a)    Description of Term Loans. Subject to the terms and conditions herein set
forth and in reliance upon the representations and warranties herein set forth:
(i)    Each Term Loan A Lender severally agrees to make its portion of a term
loan (the “Term Loan A”) to the Borrower in accordance with Section 2.2 in one
advance during the Term Loan A Availability Period in a principal amount equal
to such Lender’s Term Loan A Commitment. Notwithstanding the foregoing, if the
Term Loan A Commitments are not drawn before the expiration of the Term Loan A
Availability Period,

11
CHAR1\1355165v12

--------------------------------------------------------------------------------



the undrawn amount shall automatically be cancelled. Amounts repaid on the Term
Loan A may not be reborrowed.
(ii)    Each Term Loan B Lender severally agrees to make its portion of a term
loan (the “Term Loan B”) to the Borrower in accordance with Section 2.2 in one
advance during the Term Loan B Availability Period in a principal amount equal
to such Lender’s Term Loan B Commitment. Notwithstanding the foregoing, if the
Term Loan B Commitments are not drawn before the expiration of the Term Loan B
Availability Period, the undrawn amount shall automatically be cancelled.
Amounts repaid on the Term Loan B may not be reborrowed.
(iii)    Each Term Loan C Lender severally agrees to make its portion of a term
loan (the “Term Loan C”) to the Borrower in accordance with Section 2.2 in one
advance during the Term Loan C Availability Period in a principal amount equal
to such Lender’s Term Loan C Commitment. Notwithstanding the foregoing, if the
Term Loan C Commitments are not drawn before the expiration of the Term Loan C
Availability Period, the undrawn amount shall automatically be cancelled.
Amounts repaid on the Term Loan C may not be reborrowed.
(iv)    Each Term Loan D Lender severally agrees to make its portion of a term
loan (the “Term Loan D”) to the Borrower in accordance with Section 2.2 in one
advance during the Term Loan D Availability Period in a principal amount equal
to such Lender’s Term Loan D Commitment. Notwithstanding the foregoing, if the
total Term Loan D Commitments are not drawn before the expiration of the Term
Loan D Availability Period, the undrawn amount shall automatically be cancelled.
Amounts repaid on the Term Loan D may not be reborrowed.
(b)    Repayment of Term Loans. Each of the (i) Term Loan A, (ii) Term Loan B,
(iii) Term Loan C and (iii) Term Loan D shall be due and paid in full, together
with accrued interest thereon, and any other amounts then due and owing, on the
Scheduled Termination Date (except as (x) accelerated sooner pursuant to Section
8.1 or (y) otherwise provided in Section 3.3).
2.2    Procedure for Term Loans.
(a)    Term Loans. The Lenders shall make each Term Loan ratably according to
their Pro Rata Share.
(b)    Method of Selecting Interest Periods for Term Loans. The Borrower shall
give the Agent irrevocable notice in substantially the form of Exhibit E hereto
(a “Borrowing Notice”) no later than 11:30 a.m. (New York time) two (2) Business
Days prior to the Term Loan Funding Date for the applicable Term Loan. Each
Borrowing Notice shall specify:
(i)    the applicable Term Loan Funding Date, which shall be a Business Day;
(ii)    the aggregate amount of such Term Loan, and
(iii)    the Interest Period applicable thereto.
(c)    Method of Borrowing. Not later than 1:00 p.m. (New York time) on the
applicable Term Loan Funding Date, each Lender in the applicable Class shall
make available its Class of Loans in funds immediately available to the Agent at
its address specified pursuant to

12
CHAR1\1355165v12

--------------------------------------------------------------------------------



Article XIII. The Agent will make the funds so received from such Lenders
available to the Borrower on the day received and in the form received, at the
Borrower’s account specified by the Borrower to the Agent.
(d)    Change of Interest Periods. The Eurodollar Rate for a Term Loan will
automatically be reset at the end of the applicable Interest Period for an
identical Interest Period, unless (i) such Term Loan is or was repaid in
accordance with Section 2.3 or (ii) the Borrower shall have given the Agent a
Change Notice (as defined below) requesting that, at the end of such Interest
Period, a new Interest Period be applicable for such Term Loan. The Borrower
shall give the Agent irrevocable notice in substantially the form of Exhibit F
hereto (a “Change Notice”) of the request for a new Interest Period of a Term
Loan not later than 11:30 a.m. (New York time) at least two (2) Business Days
prior to the date of the requested change, specifying:
(i)    the requested date, which shall be a Business Day, of such change, and
(ii)    the duration of the new Interest Period applicable thereto.
The purpose of this Section 2.2(d) is to allow the Borrower to change the
Interest Period on an outstanding Term Loan. In no event shall these changes be
construed as an advance of a new Loan.


2.3    Optional Principal Payments. The Borrower may from time to time prepay on
the last day of an Interest Period, subject to the payment of any funding
indemnification amounts required under Section 3.4, but without penalty or
premium, all outstanding Term Loans or, in a minimum aggregate amount of
$5,000,000 or any higher integral multiple of $1,000,000, any portion of the
outstanding Term Loans upon prior notice to the Agent not later than 1:00 p.m.
(New York time) two (2) Business Days prior to the date of payment (which shall
be a Business Day).
2.4    Interest Rate, etc. Each Term Loan shall bear interest on the outstanding
principal amount thereof at the Eurodollar Rate for the Interest Period
specified by the Borrower in accordance with Section 2.2(b) (or any automatic
reset pursuant to Section 2.2(d)) from and including the first day of the
Interest Period applicable thereto to (but not including) (a) the last day of
such Interest Period, or (b) the date of prepayment with respect to any
principal amount prepaid pursuant to Section 2.3.
2.5    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2(b) or Section 2.2(d), during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Term Loan may be made. During the continuance of any such Default, the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that each Term Loan shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, provided that, during the continuance of a Default
under Section 7.6 or 7.7, the interest rate set forth in this Section 2.5 shall
be applicable to all Term Loans without any election or action on the part of
the Agent or any Lender.
2.6    Method of Payment. Except as otherwise provided herein, all payments of
the Obligations shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by 1:00 p.m. (New York time) on the Business Day prior to
the date when due by the Agent to the Borrower. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly

13
CHAR1\1355165v12

--------------------------------------------------------------------------------



by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender.
2.7    Evidence of Indebtedness; Recordkeeping.
(i)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(ii)    Upon the request of any Lender, the Loans made by such Lender also may
be evidenced by a promissory note in favor of such Lender, substantially in the
form of Exhibit D-1 for Term Loan A Lenders (a “Term Loan A Note”), Exhibit D-2
for Term Loan B Lenders (a “Term Loan B Note”), Exhibit D-3 for Term Loan C
Lenders (a “Term Loan C Note”), or Exhibit D-4 for Term Loan D Lenders (a “Term
Loan D Note”) (collectively, the “Notes” and each a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender for each Class to which such Lender belongs.
(iii)    The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder and the Interest Period with respect thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (c) the amount of any sum
received by the Agent hereunder from the Borrower and each Lender’s share
thereof.
(iv)    The entries set forth in the accounts maintained pursuant to paragraphs
(i) and (iii) above, in the absence of manifest error, shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded and
outstanding hereunder; provided that the failure of the Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.
2.8    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to make the Terms Loans, change the Interest Period, and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Change Notices to be given telephonically. The Borrower
agrees to deliver promptly to the Agent a written confirmation (signed by an
authorized representative of the Borrower) of each telephonic notice, if such
confirmation is requested by the Agent or any Lender. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.
2.9    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Term Loan shall be payable on the last day of its applicable Interest Period, on
any date on which such Term Loan is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Term Loan having an
Interest Period longer than three months shall also be payable on the last day
of each three‑month interval during such Interest Period. All interest shall be
calculated for actual days elapsed on the basis of a 365-day year or, when
appropriate, a 366-day year. Interest shall be payable for the day a Term Loan
is made but not for the day of any payment on the amount paid if payment is
received prior to noon (New York time) at the place of payment. If any payment
of principal of or interest on a Term Loan shall become due on a day

14
CHAR1\1355165v12

--------------------------------------------------------------------------------



which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.
2.10    Notification of Loans, Interest Rates and Prepayments. Promptly after
receipt thereof, the Agent will notify each Lender of the contents of each
Borrowing Notice, Change Notice and repayment notice received by it hereunder;
provided, however, that the failure of the Agent to provide such notice to the
Lenders shall not affect the validity or binding nature of such notice delivered
to the Agent by the Borrower. The Agent will notify each Lender of the interest
rate applicable to each Term Loan promptly upon determination of such interest
rate.
2.11    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation. Each Lender may, by written notice to the Agent and the Borrower
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
2.12    Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal or interest to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three (3) days and, thereafter, the interest
rate applicable to the relevant Loan or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.
2.13    Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make Term Loans is suspended pursuant to Section 3.3 or
(b) any Lender becomes a Defaulting Lender (any Lender so affected as described
in subclauses (a) or (b) an “Affected Lender”), the Borrower may (but only, in
the case of clause (a), if such amounts continue to be charged or such
suspension is still effective) elect to replace such Affected Lender as a Lender
party to this Agreement, provided that no Default or Unmatured Default shall
have occurred and be continuing at the time of such replacement, and provided
further that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Borrower and the Agent shall
agree, as of such date, to purchase for cash the Loans due to the Affected
Lender pursuant to an Assignment Agreement substantially in the form of Exhibit
A and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and (ii)
the Borrower shall pay to such Affected Lender in same day funds on the day of
such replacement (A) all interest and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including, without limitation, any payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Affected Lender been prepaid on such
date rather than sold to the replacement Lender.



15
CHAR1\1355165v12

--------------------------------------------------------------------------------



2.14    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2.
(ii)    Reallocation of Payments. Any payment of principal, interest, or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8.1 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 11.1), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, as the Borrower may
request (so long as no Unmatured Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; third, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Unmatured Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to payments made by or on behalf of the
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

16
CHAR1\1355165v12

--------------------------------------------------------------------------------




ARTICLE III.
YIELD PROTECTION; TAXES
3.1    Yield Protection. If, on or after the date of this Agreement, any Change
in Law:
(i)    subjects the Agent, any Lender or any applicable Lending Installation to
any Taxes, or changes the basis of taxation of payments (other than in each case
with respect to Excluded Taxes) to any Lender in respect of its Loans or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Term Loans), or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Term Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Term Loans, or requires
any Lender or any applicable Lending Installation to make any payment calculated
by reference to the amount of Term Loans or interest received by it, by an
amount deemed material by such Lender,
and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation, as the case may be, of
continuing the Interest Period then applicable to its Loans through the end of
such period or making or maintaining its Loans, Commitment or to reduce the
return received by such Lender or applicable Lending Installation in connection
with such Loans or Commitment, then, within fifteen (15) days of demand by such
Lender, the Borrower shall pay such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction in amount
received.
3.2    Changes in Capital Adequacy Regulations. If a Lender determines that the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change in Law, then, within fifteen (15) days of
demand by such Lender, the Borrower shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
(after taking into account such Lender’s policies as to capital adequacy).


3.3    Availability of Loans.
(a)    If (x) any Lender determines that maintenance of its Term Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if (y) the
Required Lenders determine that (i) deposits of a type and maturity appropriate
to match fund Term Loans are not available or (ii) the interest rate applicable
to Term Loans does not accurately reflect the cost of making or maintaining Term
Loans, then the Agent shall suspend the availability of Term Loans and require
any affected Term Loans to be repaid, subject to Section 3.3(b) and the payment
of any funding indemnification amounts required by Section 3.4.

17
CHAR1\1355165v12

--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, if the determination described in Section
3.3(a)(y) (the “Unavailability Determination”) has been made, the Agent and the
Borrower shall negotiate in good faith to determine an alternative interest rate
for the Term Loans; provided, that (i) until such agreement is reached, the
availability of Term Loans shall be suspended as provided in Section 3.3(a) and
(ii) if the Agent and the Borrower have not agreed to an alternative interest
rate within three Business Days, the Borrower shall be required to repay the
affected Term Loans as set forth in Section 3.3(a). The alternative interest
rate agreed to pursuant to this Section 3.3(b) shall apply retroactively to the
affected Term Loans commencing on the day on which the Unavailability
Determination was made. In the event an interest payment is required pursuant to
Section 2.9 after the Unavailability Determination has been made but prior to an
alternative interest rate being established, such interest payment shall be
deferred until the earlier of (i) the date on which an alternative interest rate
is established for the Term Loans and (ii) the date on which the Borrower is
required to repay the affected Term Loans.
3.4    Funding Indemnification. If any payment of a Term Loan occurs on a date
which is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise, or a Term Loan is not made or prepaid, or
the Interest Period then applicable to the Term Loan is not changed, in each
case, on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such Term
Loan.
3.5    Taxes.
(i)    All payments by the Borrower to or for the account of any Lender or the
Agent hereunder shall be made free and clear of and without deduction for any
and all Taxes, except to the extent such Lender is entitled to an exemption from
or reduction of withholding tax with respect to payments under this Agreement
but fails to properly and timely complete and execute documentation as provided
in Section 3.5(iv) or Section 3.5(vi), as the case may be. Subject to each
Lender’s and the Agent’s compliance with Section 3.5(iv) and Section 3.5(vi), if
the Borrower or the Agent shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower or the Agent, as applicable, shall make such deductions, (c)
the Borrower or the Agent, as applicable, shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) the Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof within thirty (30) days after such payment is made.
(ii)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise (but excluding Excluded Taxes)
or property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution or delivery of, or otherwise with respect to,
this Agreement (“Other Taxes”).
(iii)    Except as otherwise provided herein, the Borrower hereby agrees to
indemnify the Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Agent or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided that the Borrower shall not be required to indemnify
the Agent or any Lender for interest, penalties or associated expenses

18
CHAR1\1355165v12

--------------------------------------------------------------------------------



described in the foregoing if such liability is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the party seeking indemnification. Payments
due under this indemnification shall be made within thirty (30) days of the date
the Agent or such Lender makes demand therefor pursuant to Section 3.6.
(iv)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not less than ten (10) Business Days after the date of this Agreement (or, if
later, ten (10) Business Days after such Lender shall become a Lender pursuant
to Section 12.3), deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes and is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
(v)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax, including backup withholding, with respect to payments under
this Agreement pursuant to the law of any relevant jurisdiction or any treaty
shall deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In the event such Lender has failed timely to
provide the Borrower (with a copy to the Agent) with such properly completed and
executed documentation, such Lender shall not be entitled to indemnification
under this Section 3.5 with respect to Taxes withheld to the extent such Taxes
would have been reduced or exempt from withholding had such properly completed
and executed documentation been timely provided to the Borrower (with a copy to
the Agent).

19
CHAR1\1355165v12

--------------------------------------------------------------------------------



(vii)    If the U.S. Internal Revenue Service or any other Governmental
Authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent); provided that no Lender shall be
required to indemnify the Agent for any of the foregoing to the extent the
failure of the Agent to withhold tax from amounts paid to or for the account of
any Lender is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent. In addition, each Lender shall severally indemnify the Agent for any
taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.2(c) relating to the maintenance of a Participant Register that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The obligations of the Lenders under this Section
3.5(vii) shall survive the payment of the Obligations and termination of this
Agreement.
(viii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (viii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
3.6    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Term Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Term Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Each Lender shall notify the Borrower of
any amounts due under Section 3.1, 3.2, 3.4 or 3.5 as soon as reasonably
practicable and, thereafter, deliver a written statement of such Lender to the
Borrower (with a copy to the Agent) as to the amount due, if any, under such
Section(s). Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a Term
Loan shall be calculated as though each Lender funded its Term Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Term Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations

20
CHAR1\1355165v12

--------------------------------------------------------------------------------



of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
 
ARTICLE IV.
CONDITIONS PRECEDENT
4.1    Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on or before May 7, 2014 that all of the following conditions
have been satisfied: (a) the Borrower shall have paid, to the extent invoiced,
all legal fees of Moore & Van Allen PLLC required to be reimbursed or paid by
the Borrower pursuant to Section 9.6(i) and (b) the Agent shall have received
(with sufficient copies for the Lenders) each of the following:
(i)    Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of existence, certified by the
appropriate governmental officer in its jurisdiction of incorporation.
(ii)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its bylaws and of its Board of Directors’ resolutions authorizing
the execution of the Loan Documents by the Borrower.
(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the officers of the Borrower authorized to sign the Loan
Documents, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower.
(iv)    A certificate, signed by the chief financial officer or the controller
of the Borrower, stating, as of the Effective Date, that (A) no Default or
Unmatured Default has occurred and is continuing, (B) the Borrower is in
compliance with Section 6.11 and setting forth in reasonable detail the
calculation of the ratio set forth therein, determined as of March 31, 2014, and
(C) the representations and warranties contained in Article V are true and
correct.
(v)    A written opinion of counsel to the Borrower, substantially in the form
of Exhibit B.
(vi)    Evidence, in form and substance satisfactory to the Agent, that the
Borrower has obtained all governmental approvals, if any, necessary for it to
enter into the Loan Documents.
(vii)    A Note (or Notes, as applicable) executed by the Borrower in favor of
each Lender that has requested a Note pursuant to Section 2.7.
(viii)    Such other documents as any Lender or its counsel may have reasonably
requested.



21
CHAR1\1355165v12

--------------------------------------------------------------------------------



Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.
4.2    Each Loan. The Lenders shall not be required to make any Loan unless on
the applicable Term Loan Funding Date of such Loan:
(i)    No Default or Unmatured Default exists or will result after giving effect
to such Loan.
(ii)    The representations and warranties contained in Article V (other than
Section 5.10) are true and correct in all material respects as of the date of
such Loan except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.
Each request for a Loan shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders as follows:
5.1    Corporate Existence. Each of the Borrower and its Significant
Subsidiaries: (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its Property and carry
on its business as now being conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
5.2    Litigation and Contingent Obligations. To the Borrower’s knowledge, there
are not, in any court or before any arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or threatened in
writing (a) against or affecting (except as disclosed in the Disclosure
Documents or on Schedule 5.2) the Borrower or any Significant Subsidiary or any
of their respective businesses or properties except actions, suits or
proceedings that there is no material likelihood would, singly or in the
aggregate, have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Loan or (b) affecting in an adverse manner the binding
nature, validity or enforceability of any Loan Document as an obligation of the
Borrower involving the Borrower or any Significant Subsidiary or any of their
respective businesses or properties or, to the Borrower’s knowledge, otherwise.
5.3    No Breach. None of the execution and delivery of this Agreement, any
other Loan Document, the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof will
(a) contravene the terms of the Articles of Incorporation or Bylaws of the
Borrower, (b) conflict with or result in a breach of, or require any consent
under, any applicable law, rule or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any agreement

22
CHAR1\1355165v12

--------------------------------------------------------------------------------



or instrument to which the Borrower or any of its Significant Subsidiaries is a
party or by which it is bound or to which it is subject, or (c) constitute a
default under any agreement or instrument to which the Borrower or any of its
Significant Subsidiaries is a party or by which it is bound or to which it is
subject, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Borrower or any of its Significant Subsidiaries
pursuant to the terms of any such agreement or instrument.
5.4    Corporate Action. The Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Loan Documents; the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents have been duly
authorized by all necessary corporate action on its part; and this Agreement has
been duly and validly executed and delivered by the Borrower and constitutes its
legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy
laws or similar laws of general applicability affecting creditors’ rights.
5.5    Approvals. The Borrower has obtained all Governmental Approvals from, and
has made or will timely make all filings and registrations with any federal,
state or local governmental or regulatory authority or agency that has authority
over the Borrower or any of its Significant Subsidiaries, that are necessary for
the execution, delivery or performance by the Borrower of this Agreement and
each other Loan Document or for the validity or enforceability hereof or
thereof, and such Governmental Approvals, filings and registrations are and
shall continue to be in full force and effect (it being understood that the
Borrower may be required to make customary filings with the SEC and other
governmental or regulatory authorities or agencies disclosing the existence
and/or material terms of this Agreement, but failure to make any such filing
shall not affect the validity or enforceability hereof or of any other Loan
Document).
5.6    Use of Loans. Neither the Borrower nor any of its Significant
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, as defined in Regulation U, and
no part of the proceeds of any Loan hereunder will be used to buy or carry any
Margin Stock. No part of the proceeds of any Loan hereunder will be used to
acquire stock of any corporation the board of directors of which has publicly
stated its opposition to such acquisition or fails to endorse such acquisition.
5.7    ERISA. Except as disclosed in the Disclosure Documents, the Borrower and
its Significant Subsidiaries and, to the knowledge of the Borrower, the other
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Benefit Plan of the
Borrower or any ERISA Affiliate; the Benefit Plans of the Borrower and its
Significant Subsidiaries and, to the knowledge of the Borrower, of the other
ERISA Affiliates are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code or any non-compliance is not
reasonably expected to result in a Material Adverse Effect; and the Borrower and
its Significant Subsidiaries and, to the knowledge of the Borrower, the other
ERISA Affiliates have not incurred any liability to the PBGC (other than
liability for premium payments which are paid when due) or to such Benefit Plan
which, individually or in the aggregate, exceeds $10,000,000. Without limiting
the generality of the foregoing, except as disclosed in the Disclosure
Documents, the Borrower has not received notice with respect to any of the
foregoing events with respect to any ERISA Affiliate or such Benefit Plan.
5.8    Taxes. United States Federal income tax returns of the Borrower and its
Significant Subsidiaries have been examined and closed through the period ended
December 31, 2010. The Borrower and its Significant Subsidiaries have filed all
United States Federal and state income tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any of its Significant
Subsidiaries, except such taxes, if any, as are being contested in good faith
and by proper proceedings or the non-payment of which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the

23
CHAR1\1355165v12

--------------------------------------------------------------------------------



books of the Borrower and its Significant Subsidiaries in respect of taxes and
other governmental charges are, in the opinion of the Borrower, adequate.
5.9    Subsidiaries. Schedule 5.9 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization, the percentage of their respective capital stock
or other ownership interests owned by the Borrower or other Subsidiaries and
identifying which Subsidiaries are Significant Subsidiaries. All of the issued
and outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
nonassessable.
5.10    No Material Adverse Change. Since December 31, 2013, there has been no
change in the business or financial condition of the Borrower and its
Significant Subsidiaries from that reflected in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2013 which would reasonably be
expected to have a Material Adverse Effect.
5.11    Financial Statements. The Borrower has furnished the Disclosure
Documents to the Lenders prior to the date hereof. The financial statements
contained in the Disclosure Documents and all financial statements furnished
pursuant to Section 6.9(i) or (ii) fairly present in all material respects, in
accordance with Agreement Accounting Principles, the consolidated financial
position of the Borrower and its Subsidiaries as at their respective dates and
the consolidated results of operations, retained earnings and, as applicable,
changes in financial position or cash flows of the Borrower and its Subsidiaries
for the respective periods to which such statements relate.
5.12    No Material Misstatements. None of the following contained, contains or
will contain as of the date thereof any material misstatement of fact or
omitted, omits or will omit as of the date thereof to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading:
(i)    the Disclosure Documents (excluding any exhibits referred to in any such
Disclosure Documents); or
(ii)    any report delivered to the Agent or any Lender pursuant to Section
6.9(i) or (ii) (excluding exhibits referred to in any such report).
To the best knowledge of the Borrower, no other written information delivered to
the Agent or any Lender pursuant to Section 6.9 contained, contains or will
contain as of the date thereof any material misstatement of fact.
5.13    Properties. As of the date of this Agreement, the Borrower has good
right or title to all of its Properties to the extent reflected in the
Disclosure Documents, except for minor restrictions, reservations and defects
which do not in any substantial way interfere with the Borrower’s ability to
conduct its business as now conducted and except for such assets as have been
disposed of since December 31, 2013 in transactions of the types described in
Sections 6.13(a), (b) and (c), and all such Properties are free and clear of any
Liens, except as permitted by Section 6.10.



24
CHAR1\1355165v12

--------------------------------------------------------------------------------



5.14    Environmental Matters. Except as described in the Disclosure Documents,
to the best of Borrower’s knowledge, no event has occurred and no condition
exists related to Environmental Laws which would reasonably be expected to have
a Material Adverse Effect. Except as otherwise described in the Disclosure
Documents, neither the Borrower nor any Subsidiary has received any notice from
a federal or state governmental agency to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
would reasonably be expected to have a Material Adverse Effect.
5.15    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.16    Anti-Terrorism; Anti-Money Laundering. Except as set forth on Schedule
5.16, neither the Borrower nor any of its Subsidiaries or, to their knowledge,
any of their respective directors, officers, employees and agents (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is
in violation of (A) the Trading with the Enemy Act, (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or
(iii) is a Sanctioned Person. No part of the proceeds of any Loan hereunder will
be unlawfully used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country, or in any other manner that will result in any violation by
any Person (including any Lender, the Arranger or the Agent) of any
Anti-Terrorism Laws.
ARTICLE VI.
COVENANTS
So long as any Lender has any Commitment hereunder or any Obligations are
outstanding, the Borrower shall, unless the Required Lenders otherwise consent
in writing:
6.1    Preservation of Existence and Business. Preserve and maintain, and cause
each Significant Subsidiary to preserve and maintain, its corporate existence
and all of its material rights, privileges, licenses and franchises, except as
permitted by Section 6.12, and carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.
6.2    Preservation of Property. Maintain, and cause each Significant Subsidiary
to maintain, all of its Property used or useful in its business in good working
order and condition, ordinary wear and tear excepted (it being understood that
this covenant relates only to the good working order and condition of such
Property and shall not be construed as a covenant of the Borrower not to dispose
of any such Property by sale, lease, transfer or otherwise or to discontinue
operation thereof if the Borrower reasonably determines that such
discontinuation is necessary).
6.3    Payment of Taxes. Pay, and cause each Significant Subsidiary to pay,
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any of its Property,
before the same shall become in default; provided that neither the Borrower nor
any Significant Subsidiary shall be required to pay any such tax, assessment,
charge or levy (i) in an amount in excess of the amount shown on any related tax
return (the Borrower having a reasonable basis for the position reflected
therein) or (ii) that is being contested in good faith by appropriate
proceedings and with

25
CHAR1\1355165v12

--------------------------------------------------------------------------------



respect to which the Borrower has set aside on its books, in accordance with
Agreement Accounting Principles, adequate reserves, or (iii) so long as such
tax, assessment, charge or levy, if sustained, would not have a Material Adverse
Effect.
6.4    Compliance with Applicable Laws and Contracts. Comply, and cause each
Significant Subsidiary to comply, with the requirements of all applicable laws,
rules or regulations, Governmental Approvals, and orders, writs, injunctions or
decrees of any court or Governmental Authority, including, without limitation,
Environmental Laws, if failure to comply with such requirements would have a
Material Adverse Effect or an adverse effect on the binding nature, validity or
enforceability of any Loan Document as an obligation of the Borrower.
6.5    Preservation of Loan Document Enforceability. Take all reasonable actions
(including obtaining and maintaining in full force and effect consents and
Governmental Approvals), and cause each Significant Subsidiary to take all
reasonable actions, that are required so that its obligations under the Loan
Documents will at all times be legal, valid and binding and enforceable  against
it in accordance with their respective terms.
6.6    Insurance. Maintain, and cause each Significant Subsidiary to maintain,
with responsible insurance companies, or through the Borrower’s program of
self-insurance, insurance coverage against at least such risks and in at least
such amounts as is customarily maintained by similar businesses, or as may be
required by any applicable law, rule or regulation, any Governmental Approval,
or any order, writ, injunction or decree of any court or Governmental Authority.
6.7    Use of Proceeds. Use, directly or indirectly, the proceeds of the Loans
for general corporate purposes of the Borrower (in compliance with all
applicable legal and regulatory requirements), including, without limitation, to
provide back-up liquidity for the short-term Indebtedness of the Borrower, to
support commercial paper, to refinance existing Indebtedness of the Borrower,
and to support collateral requirements under the Borrower’s energy purchase and
sale agreements.
6.8    Visits, Inspections and Discussions. Permit, and cause each Significant
Subsidiary to permit, representatives of the Agent or of any Lender with a
Commitment of at least $5,000,000 (provided, however, that Lenders with a
Commitment of less than $5,000,000 shall be permitted to exercise rights under
this Section 6.8 if such right is exercised jointly with the Agent or a Lender
with a Commitment of at least $5,000,000), and subject in all cases to such
Lender being bound by the confidentiality provisions of Section 9.11, during
normal business hours and upon reasonable prior written notice to the Borrower:
(i)    if no Default or Unmatured Default shall exist and be continuing, to
visit the principal office of the Borrower, to discuss its business and affairs
with its officers and independent certified accountants (provided that the
Borrower shall be permitted to attend any such discussions with such
accountants), and to visit its material Property, all to the extent reasonably
requested by the Agent or such Lender; provided that such visits and discussions
shall in no event occur more frequently than once during any calendar year;
provided, further that the Borrower reserves the right to restrict access to any
of its generating facilities in accordance with reasonably adopted procedures
relating to safety and security, and to the extent reasonably requested to
maintain normal operations of the Borrower; and provided, further, that,
Sections 9.6 and 10.8 hereof notwithstanding, the costs and expenses incurred by
any Lender or the Agent or their agents or representatives in connection with
any such visits or discussions shall be solely for the account of such Lender or
the Agent, as applicable; and

26
CHAR1\1355165v12

--------------------------------------------------------------------------------



(ii)    if a Default or Unmatured Default shall exist and be continuing, to
visit and inspect its Property, to examine, copy and make extracts from its
books and records, and to discuss its business and affairs with its officers and
independent certified accountants, all to the extent reasonably requested by
such Lender or the Agent, as often as may be reasonably requested; provided that
the Borrower reserves the right to restrict access to any of its generating
facilities in accordance with reasonably adopted procedures relating to safety
and security, and to the extent reasonably requested to maintain normal
operations of the Borrower.
6.9    Information to Be Furnished. Furnish to the Agent and each Lender:
(i)    Form 10-Q; Quarterly Financial Statements. Promptly after filing and in
any event within sixty (60) days after the close of each of the first three
quarterly accounting periods in each fiscal year of the Borrower, a copy of the
Quarterly Report on Form 10-Q (or any successor form) for the Borrower for such
quarter.
(ii)    Form 10-K; Year-End Financial Statements; Accountants’ Certificates.
Promptly after filing and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, the Annual Report on Form 10-K (or any
successor form) for the Borrower for such year.
(iii)    Compliance Certificate as to Calculations. At the time that financial
statements are furnished pursuant to Section 6.9(i) or (ii), a compliance
certificate of the Chief Financial Officer, the Treasurer, an Assistant
Treasurer or any other financial officer of the Borrower substantially in the
form of Exhibit C.
(iv)    Requested Information. From time to time, such other information
regarding the business, affairs, insurance or financial condition of the
Borrower or any of its Subsidiaries (including, without limitation, any Benefit
Plan and any reports of other information required to be filed under ERISA) as
any Lender or the Agent may reasonably request.
(v)    Notice of Defaults, Material Adverse Changes and Other Matters. Promptly
upon (and in any event within three (3) Business Days after) becoming aware
thereof, notice of:
(a)    any Default or Unmatured Default, and
(b)    any circumstance that has resulted in a Material Adverse Effect or an
adverse effect on the binding nature, validity or enforceability of any Loan
Document as an obligation of the Borrower.
The Borrower may furnish information, documents and other materials that it is
obligated to furnish to the Agent and the Lenders pursuant to the Loan
Documents, including all items described above in this Section 6.9 and all other
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any communication
that (i) relates to a request for a new Loan or a change of an Interest Period
of an existing Loan, (ii) relates to the payment of any amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Unmatured Default or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement or any Loan hereunder
(any non-excluded communication described above, a “Communication”),
electronically (including by posting such documents, or providing a link
thereto, on the Borrower’s Internet

27
CHAR1\1355165v12

--------------------------------------------------------------------------------



website). Notwithstanding the foregoing, the Borrower agrees that, to the extent
requested by the Agent or any Lender, it will continue to provide “hard copies”
of Communications to the Agent or such Lender.
The Borrower further agrees that the Agent may make Communications available to
the Lenders by posting such Communications on IntraLinks or a substantially
similar secure electronic delivery system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT DOES NOT WARRANT
THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATION OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY
COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT IN CONNECTION WITH ANY COMMUNICATION OR THE
PLATFORM. IN NO EVENT SHALL THE AGENT HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT
LIMITING THE FOREGOING, UNDER NO CIRCUMSTANCES SHALL THE AGENT BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF
THE PLATFORM OR THE BORROWER’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that a Communication has been posted to the Platform shall constitute
effective delivery of such Communication to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Agent from time to time of the
e-mail address to which the foregoing notice may be sent and (ii) that such
notice may be sent to such e-mail address. For the avoidance of doubt, the
failure of the Agent to provide notice to the Lenders as explicitly required by
this Agreement shall not affect the validity or binding nature of a related
notice delivered to the Agent by the Borrower; provided, that the Borrower shall
remain obligated to provide notice directly to the Agent and/or Lenders when and
as required by this Agreement.
6.10    Liens. Not, and not permit any Significant Subsidiary to, suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, except this Section 6.10 shall not apply to:
(i)    Liens for taxes, assessments or charges imposed on the Borrower or any
Subsidiary or any of their property by any Governmental Authority not yet due or
which are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower or any
of its Subsidiaries, as the case may be, in accordance with Agreement Accounting
Principles;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens incurred in the ordinary course
of business and securing obligations that are not yet due or that are being
contested in good faith by appropriate proceedings, and Liens arising out of
judgments or awards which secure payment of legal obligations that would not
constitute a Default under Section 7.9;

28
CHAR1\1355165v12

--------------------------------------------------------------------------------



(iii)    pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security laws, or to secure the
performance of bids, tenders contracts (other than for borrowed money), leases,
statutory obligations, surety or appeal bonds, or indemnity, performance or
other similar bonds, in the ordinary course of business;
(iv)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;
(v)    the Lien of the Indenture of Mortgage and Deed of Trust dated July 1,
1945, as supplemented and in effect from time to time, from the Borrower to HSBC
Bank USA (f/k/a Marine Midland Bank, N.A.) (the “Mortgage”);
(vi)    Permitted Encumbrances (as defined in Section 1.11 of the Mortgage);
(vii)    Liens securing the payment of Tax-Free Debt, provided that each such
Lien shall extend only to the property, and proceeds thereof, being financed by
the Tax-Free Debt secured thereby;
(viii)    Liens on or over the whole or any part of the assets of the Borrower
as security for any indebtedness owing by the Borrower to any Subsidiary whose
primary function is that of acting as a financing Subsidiary of the Borrower and
consisting of one or more loans made to the Borrower by such Subsidiary and
repayable on the same date as a loan or other indebtedness incurred by such
Subsidiary; provided that the aggregate principal amount of the indebtedness
secured by all such Liens shall not exceed the aggregate principal amount of all
such indebtedness incurred by such Subsidiary; and provided further that the
aggregate principal amount of the indebtedness secured by all such Liens shall
not exceed $100,000,000;
(ix)    Liens over all or any part of the assets of the Borrower or any
Subsidiary constituting a specific construction project or generating plant as
security for any indebtedness incurred for the purpose of financing all or such
part, as the case may be, of such construction project or generating plant, and
Liens and charges incidental to such construction;
(x)    the right reserved to, or vested in, any municipality or public authority
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to purchase or recapture or designate a purchaser of any
property;
(xi)    Liens on property or assets of any Subsidiary in favor of the Borrower;
(xii)    Liens with respect to which cash in the amount of such Liens has been
deposited with the Agent;
(xiii)    Liens on or over specific assets hereafter acquired which are created
or assumed contemporaneously with, or within 120 days after, such acquisition,
for the sole purpose of financing or refinancing the acquisition of such assets
(including without

29
CHAR1\1355165v12

--------------------------------------------------------------------------------



limitation Liens to secure obligations to make deferred payments, earn-out
payments or royalty payments where such obligations are incurred in connection
with the acquisition of such assets);
(xiv)    Liens on conservation investment assets as security for obligations
incurred in financing or refinancing bondable conservation investments in
accordance with Oregon Revised Statutes Section 757.400-450;
(xv)    Liens on cash collateral deposited by the Borrower with counterparties
in the ordinary course of the Borrower’s purchase and sale of electric energy,
coal, oil and natural gas; and
(xvi)    Liens, in addition to those listed in clauses (i) through (xv) above,
incurred in the ordinary course of the Borrower’s business on collateral with a
market value that in the aggregate does not exceed $50,000,000.
6.11    Indebtedness to Capitalization Ratio. Not permit the aggregate
outstanding principal amount of all Consolidated Indebtedness to exceed 65% of
Total Capitalization as of the end of any fiscal quarter.
6.12    Merger or Consolidation. Not merge with or into or consolidate with or
into any other corporation or entity, unless (i) immediately after giving effect
thereto, no event shall occur and be continuing that would constitute a Default
or Unmatured Default, (ii) the surviving or resulting person, as the case may
be, if not the Borrower, assumes by operation of law or agrees in writing to pay
and perform all of the obligations of the Borrower hereunder, (iii) the
surviving or resulting person, as the case may be, qualifies or is qualified to
do business in the State of Oregon, and (iv) the consolidated net worth (as
determined in accordance with Agreement Accounting Principles) of the surviving
or resulting Person, as the case may be, would be at least equal to the
consolidated net worth of the Borrower immediately prior to such merger or
consolidation.
6.13    Disposition of Assets. Not sell, lease, assign, transfer or otherwise
dispose of any Property or any interest therein, except that this Section 6.13
shall not apply to (a) any disposition of any Property or any interest therein
in the ordinary course of business, (b) any disposition of obsolete or retired
Property not used or useful in its business, (c) any disposition of any Property
or any interest therein (i) for cash or cash equivalent or (ii) in exchange for
utility plant, equipment or other utility assets, other than notes or other
obligations, in each case equal to the fair market value (as determined in good
faith by the Board of Directors of the Borrower) of such Property or interest
therein, and provided that such disposition does not constitute a disposition of
all or substantially all of the Property of the Borrower and (d) any disposition
of any Property or any interest therein in exchange for notes or other
obligations substantially equal to the fair market value (as determined in good
faith by the Board of Directors of the Borrower) of such asset or interest
therein, provided that the aggregate amount of notes or other obligations
received after the date hereof from any one obligor in one transaction or a
series of transactions shall not exceed 15% of the net asset value of the
Borrower.
ARTICLE VII.
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:

30
CHAR1\1355165v12

--------------------------------------------------------------------------------



7.1    Any representation or warranty made or deemed made by the Borrower or any
of its Subsidiaries to the Lenders or the Agent under or in connection with this
Agreement, any Loan, or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made.
7.2    Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or other Obligation under any of the Loan Documents within five
(5) days after the same becomes due.
7.3    The breach by the Borrower of any of the terms or provisions of Sections
6.1 (with respect to the Borrower), 6.7, 6.9(v)(a), 6.10, 6.11, 6.12, or 6.13.
7.4    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Agent or any Lender.
7.5    (a) To the extent not waived, or if applicable, cured, (i) the failure of
the Borrower or any Subsidiary to pay when due any Indebtedness aggregating in
excess of $10,000,000 (“Material Indebtedness”); (ii) the default by the
Borrower or any Significant Subsidiary in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or (iii) any Material Indebtedness of the Borrower
or any Significant Subsidiary shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or (b) the Borrower or any of its
Significant Subsidiaries shall not pay, or shall admit in writing its inability
to pay, its debts generally as they become due.
7.6    The Borrower or any Significant Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
7.7    Without the application, approval or consent of the Borrower or the
applicable Significant Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or such Significant
Subsidiary or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against the Borrower or such Significant
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of thirty (30) consecutive days.
7.8    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of
Property of the Borrower and its Significant Subsidiaries which, when taken
together with all other Property of the Borrower and its Significant

31
CHAR1\1355165v12

--------------------------------------------------------------------------------



Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.
7.9    The Borrower or any Significant Subsidiary shall fail within sixty (60)
days to pay, bond or otherwise discharge in accordance with its terms one or
more (i) judgments or orders for the payment of money in excess of $10,000,000
(or the equivalent thereof in currencies other than Dollars) in the aggregate,
or (ii) nonmonetary judgments or orders which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
7.10    Except as disclosed in the Disclosure Documents, the Borrower or any
ERISA Affiliate incurs any liability to the PBGC (other than liability for
premium payments which are paid when due) or a Benefit Plan pursuant to Title IV
of ERISA or the Borrower or any ERISA Affiliate incurs any withdrawal liability
pursuant to Title IV of ERISA with respect to a Benefit Plan or Multiemployer
Benefit Plan (determined as of the date of notice of such withdrawal liability)
in excess of $10,000,000.    
ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the Commitments of each Lender hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable, in each case without further act of the Agent or any Lender and without
any election or action on the part of the Agent or any Lender. If any other
Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (i) terminate or suspend the Aggregate Commitments or (ii)
declare the Obligations to be due and payable, or both of the foregoing,
whereupon such Aggregate Commitments shall be immediately terminated or
suspended and/or the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives.
8.2    Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder or other provisions hereof; provided that no such supplemental
agreement shall, without the consent of all of the Lenders affected thereby:
(i)    Extend the final maturity of any Loan to a date after the Scheduled
Termination Date, or forgive all or any portion of the principal amount thereof,
or reduce the rate or extend the time of payment of interest thereon.
(ii)    Reduce the percentage specified in the definition of Required Lenders.
(iii)    Increase the amount of the Commitment of any Lender hereunder or permit
the Borrower to assign its rights under this Agreement.
(iv)    Amend this Section 8.2.
(v)    Amend Section 11.2.

32
CHAR1\1355165v12

--------------------------------------------------------------------------------



No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of any fee required under Section 12.3(a)(iv) without obtaining the consent of
any other party to this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
8.3    Preservation of Rights. No delay or omission of the Lenders or the Agent
to exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.
ARTICLE IX.
GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof.
9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent

33
CHAR1\1355165v12

--------------------------------------------------------------------------------



specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.



34
CHAR1\1355165v12

--------------------------------------------------------------------------------



9.6    Expenses; Indemnification.
(i)    The Borrower shall reimburse the Agent for the reasonable costs and out
of pocket expenses of a single external counsel paid or incurred by the Agent in
connection with the preparation, negotiation, execution, delivery, review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent, the Arranger and the Lenders for all
reasonable costs, internal charges and out of pocket expenses (including the
attorneys’ fees of external counsel) paid or incurred by the Agent, the Arranger
or any Lender in connection with the collection and enforcement of the Loan
Documents.
(ii)    The Borrower hereby further agrees to indemnify the Agent, the Arranger,
each Lender, their respective affiliates, and each of their directors, officers,
advisors, trustees and employees against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including, without limitation,
all reasonable expenses of litigation or preparation therefor whether or not the
Agent, the Arranger, any Lender or any affiliate is a party thereto and whether
or not such investigation, litigation or proceeding is brought by the Borrower,
the Borrower’s equity holders or creditors or any other party) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the application of the
proceeds of any Loan hereunder except to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.
9.7    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
9.8    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
at any time any change in the Agreement Accounting Principles would affect the
computation of the financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in the Agreement Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with the Agreement
Accounting Principles prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in the Agreement Accounting Principles.
9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
Without limiting the foregoing provisions of this Section 9.9, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by bankruptcy or other similar debtor relief
laws, as determined in good faith by the Agent, then such provisions shall be
deemed to be in effect only to the extent not so limited.

35
CHAR1\1355165v12

--------------------------------------------------------------------------------



9.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the Arranger and the Agent on the other hand shall be
solely that of borrower and lender. None of the Agent, the Arranger or any
Lender shall have any fiduciary responsibilities to the Borrower. None of the
Agent, the Arranger or any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations. The Borrower agrees that none of the
Agent, the Arranger or any Lender shall have liability to the Borrower for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, except to the extent determined in a final non-appealable judgment by
a court of competent jurisdiction. Neither the Agent, the Arranger or any Lender
nor the Borrower shall have any liability with respect to, and the Borrower
(with respect to the Agent, the Arranger and each Lender) and the Agent, the
Arranger and each Lender (with respect to the Borrower) hereby waives, releases
and agrees not to sue for any special, indirect or consequential damages
suffered by any such party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby;
provided, that this sentence shall in no way diminish the Borrower’s
indemnification obligations under Section 9.6.
9.11    Confidentiality. The Agent, the Arranger and each Lender agrees to hold
any confidential information which it may receive from the Borrower pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Agent, Arranger or Lender is a party,
(vi) to such Lender’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) permitted by Section 12.4, (viii) to rating agencies
if required by such agencies in connection with a rating relating to the Term
Loans hereunder, and (ix) to the extent required in connection with the exercise
of any remedy or any enforcement of this Agreement by such Lender or the Agent;
provided that, in the case of clauses (i), (ii), (vi) and (vii), the recipient
of such information shall be advised that the information is confidential and
shall agree to be bound by the confidentiality obligations of this Section 9.11;
and provided further, that in the case of clauses (i) and (ii), the recipient
needs to know such information in connection with such Lender’s, the Arranger’s,
the Agent’s, or applicable Transferee’s, as applicable, exercise of rights and
performance of obligations under this Agreement.
Any Person required to maintain the confidentiality of confidential information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such confidential information as such Person
would accord to its own confidential information.
Each of the Agent and the Lenders acknowledges that (a) the confidential
information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States federal and state securities laws.

36
CHAR1\1355165v12

--------------------------------------------------------------------------------



9.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of any Loan provided for herein.
9.13    No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agent and the Arranger are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agent, the Arranger and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agent, the
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Agent, the
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent, the Arranger, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Agent, the Arranger and any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
9.14    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the Borrower.
The Agent and the Lenders may also ask, if the Borrower is an individual, to see
the Borrower’s driver’s license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower’s legal organizational
documents or other identifying documents.
ARTICLE X.
THE AGENT
10.1    Appointment; Nature of Relationship. Wells Fargo is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained

37
CHAR1\1355165v12

--------------------------------------------------------------------------------



in this Article X. Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of Section 9‑102(a)(72) of the Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
10.2    Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
10.3    General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees, in each case acting in its capacity as Agent and not as
Lender, shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except for its or their
breach of the Agent’s obligations hereunder or thereunder or to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.
10.4    Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; or (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by the Borrower to the Agent at such time, but is voluntarily
furnished by the Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).
10.5    Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or, when expressly required hereunder, all of the Lenders), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

38
CHAR1\1355165v12

--------------------------------------------------------------------------------



10.6    Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys in fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys in fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
10.7    Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.
10.8    Agent’s Reimbursement and Indemnification. To the extent that the
Borrower has not otherwise indemnified the Agent pursuant to Section 9.6(ii),
each Lender severally agrees to reimburse and indemnify the Agent ratably in
proportion to the sum of their respective unfunded Commitments plus Outstanding
Credit Exposure (i) for any amounts not reimbursed by the Borrower for which the
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Agent and (ii)
any indemnification required pursuant to Section 3.5(vii) shall, notwithstanding
the provisions of this Section 10.8, be paid by the relevant Lender in
accordance with the provisions thereof. The obligations of the Lenders under
this Section 10.8 shall survive payment of the Obligations and termination of
this Agreement.
10.9    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders and, in the
case of a “notice of default” received from a Lender, to the Borrower.
10.10    Rights as a Lender. Notwithstanding anything to the contrary in this
Article X, in the event the Agent is a Lender, the Agent shall have the same
rights, powers, and obligations hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise such
rights and powers, and shall comply with such obligations, as though it were not
the Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent
is a Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its

39
CHAR1\1355165v12

--------------------------------------------------------------------------------



Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent in its individual capacity is not
obligated to remain a Lender.
10.11    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
10.12    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty‑five (45) days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint
with the Borrower’s written consent, not to be unreasonably withheld or delayed,
on behalf of the Borrower and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Agent’s giving notice of its intention to resign, then
the resigning Agent may appoint with the Borrower’s written consent, not to be
unreasonably withheld or delayed, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of any Lender and with the consent of the Borrower, not
to be unreasonably withheld or delayed, appoint any of its Affiliates which is a
commercial bank as a successor Agent hereunder. If the Agent has resigned or
been removed and no successor Agent has been appointed, the Lenders may perform
all the duties of the Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent. Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.
10.13    Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
10.14    Other Agents. The Lenders identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being the “Syndication Agent” or a “Co-Documentation Agent”
(collectively, the “Other Agents”), shall have no rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, the Other
Agents and the Arranger shall not have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely,

40
CHAR1\1355165v12

--------------------------------------------------------------------------------



on the Other Agents or the Arranger in deciding to enter into this Agreement or
in taking or refraining from taking any action hereunder or pursuant hereto.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time owing by any
Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due, provided each Lender agrees, solely for the benefit of the other Lenders
and not for the benefit of the Borrower, that it shall not exercise any right
provided for in this Section 11.1 without the prior consent of the Required
Lenders; provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to this Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement to a Federal Reserve Bank; provided that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the Agent may in
its discretion (but shall not be required to) follow instructions from the
Person which made any Loan to direct payments relating to such Loan to another
Person. Any assignee of the rights to any Loan agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any

41
CHAR1\1355165v12

--------------------------------------------------------------------------------



request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan, shall be conclusive and binding on any subsequent holder or assignee of
the rights to such Loan.
12.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal or interest or reduces the interest rate
payable with respect to any such Loan or Commitment, extends the Scheduled
Termination Date, postpones any date fixed for any regularly scheduled payment
of principal of, or interest on, any such Loan or Commitment.
(c)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
12.3    Assignments.
(a)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.

42
CHAR1\1355165v12

--------------------------------------------------------------------------------



(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date, shall not be less
than $5,000,000 unless each of the Agent and, so long as no Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned.
    
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (a)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five (5) Business Days after
having received notice thereof; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender with a Loan, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment Agreement, together with a processing and
recordation fee in the amount of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Agent an administrative questionnaire in a form acceptable to the
Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder,

43
CHAR1\1355165v12

--------------------------------------------------------------------------------



would constitute any of the foregoing Persons described in this clause (B), or
(C) a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(b) of this Section, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Article
III and Section 9.6 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2 (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void).
(b)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s office a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

44
CHAR1\1355165v12

--------------------------------------------------------------------------------



12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Annual Report on Form 10-K
or any Quarterly Report on Form 10-Q; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.
12.5    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv) and Section 3.5(vi), as applicable.
12.6    Designation of SPVs.
(a)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”,
identified as such in writing from time to time by such Granting Lender to the
Agent and the Borrower) the option to fund all or any part of any Term Loan or
fee or expense reimbursement or other obligation (each, a “Lender Funding
Obligation”) that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Lender Funding Obligation, (ii) if an SPV
elects not to exercise such option or otherwise fails to fund all or any part of
any such Lender Funding Obligation, the Granting Lender shall be obligated to
fund such Lender Funding Obligation pursuant to the terms hereof, (iii) no SPV
shall exercise any voting rights pursuant to Section 8.2 (such voting rights to
be exercised instead by such Granting Lender) and (iv) with respect to notices,
payments and other matters hereunder, the Borrower, the Agent and the Lenders
shall not be obligated to deal with an SPV, but may limit their communications
and other dealings relevant to such SPV to the applicable Granting Lender. The
funding of any Lender Funding Obligation by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent that, and as if, such
Lender Funding Obligation were funded by such Granting Lender.
(b)    As to any Lender Funding Obligations or portion thereof made by it, each
SPV shall have all the rights that its applicable Granting Lender making such
Lender Funding Obligations or portion thereof would have had under this
Agreement; provided that each SPV shall have granted to its Granting Lender an
irrevocable power of attorney to deliver and receive all communications and
notices under this Agreement (and any related documents) and to exercise on such
SPV’s behalf, all of such SPV’s voting rights under this Agreement. No
additional Note shall be required to evidence the Lender Funding Obligations or
portion thereof made by an SPV; and the related Granting Lender shall be deemed
to hold its Note as agent for such SPV to the extent of the Lender Funding
Obligations or portion thereof funded by such SPV. In addition, any payments for
the account of any SPV shall be paid to its Granting Lender as agent for such
SPV.
(c)    Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.

45
CHAR1\1355165v12

--------------------------------------------------------------------------------



(d)    In addition, notwithstanding anything to the contrary contained in this
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Lender
Funding Obligations to the Granting Lender or to any financial institutions
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Lender Funding Obligations and (ii)
disclose on a confidential basis any non-public information relating to its
Lender Funding Obligations to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.6 may not be amended without the written consent of any
Granting Lender affected thereby.
ARTICLE XIII.
NOTICES
13.1    Notices.
(a)    Except as otherwise permitted by Section 2.8 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party at its address or facsimile
number set forth on Schedule 13.1 or at such other address or facsimile number
as such party may hereafter specify for the purpose by notice to the Agent and
the Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, (iii) if given by any other means, when
delivered at the address specified in this Section or (iv) if given by
electronic transmission, as provided in Section 13.1(b); provided that notices
to the Agent under Article II shall not be effective until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent or
as otherwise determined by the Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

46
CHAR1\1355165v12

--------------------------------------------------------------------------------



13.2    Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.
ARTICLE XIV.
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart hereof or a signature page hereto by facsimile or other secure
electronic format shall be effective as delivery of an original executed
counterpart.
ARTICLE XV.
CHOICE OF LAW; CONSENT TO JURISDICTION
15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



47
CHAR1\1355165v12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
PORTLAND GENERAL ELECTRIC COMPANY
 
 
By:
/s/ James F. Lobdell
Name:
James F. Lobdell
Title:
Senior Vice President, Finance
 
CFO & Treasurer

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent
 
 
By:
/s/ Yann Blindert
Name:
Yann Blindert
Title:
Director

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
 
 
By:
/s/ Yann Blindert
Name:
Yann Blindert
Title:
Director

BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Daryl K. Hogge
Name:
Daryl K. Hogge
Title:
Senior Vice President

JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Robert Bussa
Name:
Robert Bussa
Title:
Managing Director

U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:
/s/ Holland H. Williams
Name:
Holland H. Williams
Title:
Vice President


CHAR1\1355165v12